McClain, J.
(dissenting). — The controlling ultimate *169facts, as it seems to me, are these: The note and mortgage on which suit was originally brought by plaintiff against Warren Walker were wholly invalid when plaintiff took them by assignment; and therefore plaintiff never had any lien upon nor 'interest in the property in controversy. National Surety Co. v. Walker, 127 Iowa, 518. Van Liew, who was made defendant because he held a tax deed on the property, was so holding adverse to plaintiff and to Walker, for a tax title is in its nature original and not derivative. Lucas v. Purdy, 142 Iowa, 359. Whatever reason there may have been for asserting that Van Liew’s claim was inferior to the assumed lien of plaintiff was shown not to exist when it was decided that the mortgage held by plaintiff was invalid. So 'far as the record shows, Van Liew’s ■ tax title was in its inception, and continues to be a hostile title as against plaintiff and also as against Walker and those claiming under him. Why it should be assumed in the majority opinion that Van Liew became, entitled to restitution from plaintiff when the execution sale in the foreclosure proceeding was set aside, I am unable to understand. Van Liew’s tax title, if any he had was still good; and it does not appear that he became subrogated to or acquired in any other way the right of Walker to restitution from plaintiff. How then can it be that, as the majority holds, Van Liew is entitled to restitution from plaintiff ?
When plaintiff acquired its tax title Van Liew’s tax title was outstanding, and hostile. Can it be true that one who claims title to or a lien upon property which has been bought in by a stranger to the title at tax sale can not, at a subsequent tax sale, acquire a new and independent tax title? None of the cases cited by the majority announce any such doctrine. The holder of a tax title is not a lienholder, nor an owner in common. As to him the original owner or one claiming under the same chain of title as the owner owes no duty to pay the taxes. The *170tax title holder and he alone, so far as his title is concerned, has the burden of protecting such title against subsequent sales for taxes. This proposition seems to me. so elementary that citation of authorities ought to be unnecessary; but it is fully supported, in principle by the following cases, which speak for themselves: Curtis v. Smith, 42 Iowa, 665; Mallory v. French, 44 Iowa, 133; Neal v. Frazier, 63 Iowa, 451; Griffin v. Turner, 75 Iowa, 250.
In my judgment Van Liew is entitled to no relief as against the tax title acquired by plaintiff.
Evans, J., concurs in the dissent.